Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Amanda Deese appeals the district court’s order denying her motion to correct her sentence to reduce the amount of restitution she owes and to reduce her Guidelines offense level. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Deese, No. 2:12-cr-00110-RBS-LRL-1 (E.D.Va. Mar. 7, 2014). We grant Deese’s motion to proceed in forma pau-peris on appeal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.